WEIMER, J.,
additionally concurring.
|,I write to point out that while the defendant’s writ application is granted and his conviction for two of the six counts is vacated, the defendant’s ultimate term of imprisonment is unaffected by this court’s ruling. For each count, the district court imposed a 40-year sentence, to run concurrently with the sentence for every other count. Therefore, this .court’s action of vacating two of those counts ■ because of a lack of jurisdiction still leaves untouched four -, concurrent sentences of 40 years. If one recalls that the defendant stipulated at trial to committing the acts of forcible rape on each victim, any perception that the defendant has scored a victory from this court’s review of a jurisdictional defect should be tempered by the reality that such victory is hollow. The total sentence of 40 years at hard labor is unchanged.